TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00368-CV



                             LaSonya Miggins Eskridge, Appellant

                                                 v.

                              Lee Andrew Eskridge, Sr., Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
          NO. 08-1865, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               LaSonya Miggins Eskridge sought to appeal from the Agreed Decree of Divorce

signed on February 26, 2009. The appellate record was due to be filed April 27, 2009. The

trial court clerk notified this Court’s clerk that appellant had not paid or made arrangements to pay

for the appellate record. By letter dated July 16, 2009, this Court notified appellant that she must

pay or make arrangements to pay for the record and that she must file a status report on the appeal.

The letter directed appellant to respond by July 27, 2009. She was cautioned that failure to comply

could result in dismissal of this appeal. The record has not been filed. Appellant has not filed a

report or response.
              This appeal is dismissed. See Tex. R. App. P. 42.3(b), (c).




                                            G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed

Filed: August 21, 2009




                                               2